Citation Nr: 1452307	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left hip condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a substantive appeal VA Form 9 in May 2011 in which he did not request a hearing.  In October 2012, he submitted a second VA Form 9 requesting a Board hearing at a local VA office.  There is no indication that this request has been withdrawn.  In November 2014, the Veteran's representative moved for this matter to be remanded for the scheduling of a Travel Board hearing. Because Travel Board hearings are scheduled by the RO, remand is necessary. See 38 C.F.R. §§ 20.703, 20.704 (2014).

Additionally, the most recent rating decision and supplemental statement of the case make reference to treatment reports from the Bronx VA Medical Center from October 2012 and a VA examination report dated November 2012.  These documents have not been associated with the claims file.  On remand, the RO should obtain these documents and associate them with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records, including records from the Bronx VA Medical Center from October 2012 and the VA examination report from November 2012, and associate them with the claims file.

2.  Schedule the Veteran for hearing before a member of the Board at the RO, consistent with the appropriate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



